Name: Commission Regulation (EC) No 754/1999 of 12 April 1999 amending Regulation (EC) No 293/1999 laying down special measures derogating from Regulations (EEC) No 3665/87, (EEC) No 3719/88 and (EC) No 1372/95 as regards poultrymeat
 Type: Regulation
 Subject Matter: Europe;  animal product;  tariff policy;  trade policy
 Date Published: nan

 Avis juridique important|31999R0754Commission Regulation (EC) No 754/1999 of 12 April 1999 amending Regulation (EC) No 293/1999 laying down special measures derogating from Regulations (EEC) No 3665/87, (EEC) No 3719/88 and (EC) No 1372/95 as regards poultrymeat Official Journal L 098 , 13/04/1999 P. 0007 - 0007COMMISSION REGULATION (EC) No 754/1999of 12 April 1999amending Regulation (EC) No 293/1999 laying down special measures derogating from Regulations (EEC) No 3665/87, (EEC) No 3719/88 and (EC) No 1372/95 as regards poultrymeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat(1), as last amended by Commission Regulation (EC) No 2916/95(2), and in particular Articles 3(2) and 8(12) and Article 15 thereof,Whereas Commission Regulation (EC) No 293/1999(3) introduces special measures for regularising certain export transactions in the wake of the problems arising on the market in Russia since the second half of August 1998;Whereas there are continuing difficulties on the market in Russia and whereas the situation thereby created has seriously affected operators' possibilities of exporting to that destination; whereas the damaging consequences of this must accordingly be limited through the adoption of special measures to allow export licences granted for either of two categories to be used without distinction for both;Whereas, in the light of developments, this Regulation should enter into force immediately and should apply from 18 November 1998;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1The following paragraph is added to Article 2 of Regulation (EC) No 293/1999: "Export licences as referred to above may be used without distinction for exports of categories 3 and/or 4."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 18 November 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 April 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 282, 1.11.1975, p. 77.(2) OJ L 305, 19.12.1995, p. 49.(3) OJ L 36, 10.2.1999, p. 12.